Citation Nr: 1104886	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether the reduction in the evaluation of degenerative joint 
disease, left knee, from 20 percent to 10 percent disabling, 
effective October 1, 2008, was proper.  

2.  Whether the reduction in the evaluation of trochanteric 
bursitis, left hip, from 20 percent to 10 percent disabling 
effective October 1, 2008, was proper.  

3.  Whether the discontinuance of entitlement to individual 
unemployability due to service connected disability, effective 
October 1, 2008, was proper.  


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In a June 2009 VA Form 9, the Veteran requested a hearing before 
a member of the Board, to be held in Washington, D.C.  In a 
December 2010 letter, the Board notified the Veteran that the 
requested hearing had been scheduled for February 2011.  In a 
January 2011 letter, the Veteran's representative informed the 
Board that the Veteran accidently checked the box to request that 
the hearing be held in Washington D.C. but intended to request 
that the hearing be held in North Carolina and that she was 
willing to have the hearing via videoconference.  

In order to afford the Veteran due process, the case must be 
remanded to the RO for the requested hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge, to be held at a local VA 
office, either in person or by video-
conference, as preferred by the Veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


